           Case 1:18-vv-00941-UNJ Document 39 Filed 10/22/19 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-0941V
                                     Filed: August 22, 2019
                                         UNPUBLISHED


    BARBARA GOLDMAN,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Pneumococcal Conjugate Vaccine;
    HUMAN SERVICES,                                          Shoulder Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On June 28, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) due to a pneumococcal conjugate vaccine received on
December 17, 2015. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

      On July 23, 2019, a ruling on entitlement was issued, finding petitioner entitled to
compensation for her SIRVA. On August 21, 2019, respondent filed a proffer on award
of compensation (“Proffer”) indicating petitioner should be awarded $98,123.20

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
           Case 1:18-vv-00941-UNJ Document 39 Filed 10/22/19 Page 2 of 4



(comprising $95,000.00 for pain and suffering and $3,123.20 for unreimbursed
expenses). Proffer at 1. In the Proffer, respondent represented that petitioner agrees
with the proffered award. Id. Based on the record as a whole, the undersigned finds
that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $98,123.20 (comprising $95,000.00 for pain and
suffering and $3,123.20 for unreimbursed expenses) in the form of a check
payable to petitioner, Barbara Goldman. This amount represents compensation for
all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
          Case 1:18-vv-00941-UNJ Document 39 Filed 10/22/19 Page 3 of 4



             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
BARBARA GOLDMAN,                     )
                                     )
            Petitioner,              )
                                     )  No. 18-941V
      v.                             )  Chief Special Master Dorsey
                                     )  ECF
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                     )
            Respondent.              )
____________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On July 22, 2019, respondent filed a Vaccine Rule 4(c) report concluding that petitioner

suffered an injury that is compensable under the National Childhood Vaccine Injury Act of 1986,

as amended, 42 U.S.C. §§300aa-10 to -34. Accordingly, on July 23, 2019, the Chief Special

Master issued a Ruling on Entitlement, finding that petitioner was entitled to vaccine

compensation for her Shoulder Injury Related to Vaccine Administration (“SIRVA”).

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$98,123.20 ($95,000.00 for pain and suffering and $3,123.20 for unreimbursed expenses) which

represents all elements of compensation to which petitioner would be entitled under 42 U.S.C.

§ 300aa-15(a). 1 Petitioner agrees.




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
          Case 1:18-vv-00941-UNJ Document 39 Filed 10/22/19 Page 4 of 4



II.     Form of the Award

        The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $98,123.20 in the form of a check payable to petitioner.

Petitioner agrees.

        Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              ALEXIS B. BABCOCK
                                              Assistant Director
                                              Torts Branch, Civil Division


                                                s/Christine Mary Becer
                                              CHRISTINE MARY BECER
                                              Trial Attorney
                                              Torts Branch, Civil Division
                                              U.S. Department of Justice
                                              P.O. Box 146
                                              Benjamin Franklin Station
                                              Washington, D.C. 20044-0146
                                              Tel: (202) 616-3665

Date:      August 21, 2019




                                                 2
